DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 8/10/2021.
Claims 1, 11-12 have been amended.
Claims 6-10 and 22 have been cancelled.
Claims 1-5, 11-21 have been examined and rejected based on new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Zhang (US20180269945A1).
Regarding Claim 1, Yiu discloses a beam measurement reporting method (see Figure 5), comprising: 
receiving measurement configuration information transmitted by a base station (see Figure 5 description, page 20, at step 510, the UE obtains beam measurement configuration data from the network); 
(see page 20, the beam measurement configuration data may specify one or more signal quality metrics to be used to select one or more beams or beam pairs based upon measurements made at the UE. For example the beam measurement configuration data may include a request to provide an RSRP result and an RSRQ result or to return only beams or beam pairs with results in a predetermined specified value range/i.e. representing threshold T, for a particular beam parameter; also see page 29, the network can configure a threshold and send it to the UE. Then the UE can report the beams which are higher than the threshold); and 
reporting a measurement report to the base station, wherein the measurement report carries information of the beam to be reported (see page 21, at process element 520 the UE receives measurement request from the network and to perform a measurement event and in response to that measurement request, performs signal measurements that may be based upon measurements specified in the beam measurement configuration data. The UE sends measurement reports to the network when measurement event is triggered. The measurement report may include a selected number of best beams determined during the measurement event); 
(see page 18, eNodeB can configure a TRP-specific RSRP threshold and send it to the UE. Then the UE can report the beams which are higher than the RSRP threshold… a unique beam ID is introduced. Beam ID can be identified by location of the signal based on time and frequency domain); 
Yiu discloses all the above limitations, and at page 20 discloses - beam measurement feedback using measurement configuration data in the form of an Abstract Syntax Notation message specifying, for example, physical cell ID, a global cell ID and a sequence of recommended measurement results to be returned by the UE to the network.
Yiu does not disclose details regarding: when none of measurement results of a plurality of beams is greater than the threshold T, the information of the beam to be reported comprises the identification information of the beam, the measurement result information of the beam and the indication information about whether the measurement result of the beam is greater than the threshold T;
In the same field of endeavor, Zhang discloses this limitation: see para 17, a UE may receive a signal from one or more beams that is below a threshold/i.e. representing beam measurement of none of the beams is greater than threshold, for typical allowable operation. While channel state information (CSI) and channel quality indicators (CQI) may be able to identify a primary beam or a beam with the best characteristics in such a hole zone/i.e. representing identification information of the beam, the actual throughput for the best beam may still be below an acceptable threshold/i.e. representing the measurement result information of the beam. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the beam measurement feedback Abstract Syntax Notation message recommended measurement results disclosed in Yiu, to include measurement details when none of measurement results of a plurality of beams is greater than the threshold, the information of the beam to be reported comprises the identification information of the beam, the measurement result information of the beam and the indication information about whether the measurement result of the beam is greater than the threshold T, as taught by Zhang, to provide comprehensive beam report when measurement results are not over a desired threshold, i.e. when the UE is poor coverage zone.

Regarding Claims 2, 13, 18, Yiu discloses: determining the beam to be reported by using the beam measurement result determining threshold T carried in the measurement configuration information comprises: 
when the measurement results of the plurality of beams include measurement results greater than the threshold T, determining the beam to be reported from among beams whose measurement results are greater than the threshold T (see page 29, the network can configure a threshold and send it to the UE. Then the UE can report the beams which are higher than the threshold).
Yiu does not disclose details regarding: when none of measurement results of a plurality of beams is greater than the threshold T, the information of the beam to be reported comprises the identification information of the beam, the measurement result information of the beam and the indication information about whether the measurement result of the beam is greater than the threshold T;
In the same field of endeavor, Zhang discloses this limitation: see para 17, a UE may receive a signal from one or more beams that is below a threshold/i.e. representing beam measurement of none of the beams is greater than threshold, for typical allowable operation. While channel state information (CSI) and channel quality indicators (CQI) may be able to identify a primary beam or a beam with the best characteristics in such a hole zone/i.e. representing identification information of the beam, the actual throughput for the best beam may still be below an acceptable threshold/i.e. representing the measurement result information of the beam. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the beam measurement feedback Abstract Syntax Notation message recommended measurement results disclosed in Yiu, to include measurement details when none of measurement results of a plurality of beams is greater than the threshold, the information of the beam to be reported comprises the identification information of the beam, the 

Regarding Claims 3, 14, 19, Yiu discloses: the measurement configuration information further carries a beam reporting quantity threshold X; and wherein determining the beam to be reported from among the beams whose measurement results are greater than the threshold T comprises: 
selecting at most X beams from among the beams whose measurement results are greater than the threshold T and determining the selected beams as beams to be reported (see page 20, the beam measurement configuration data may specify one or more signal quality metrics to be used to select one or more beams or beam pairs based upon measurements made at the UE. For example the beam measurement configuration data may include a request to provide an RSRP result and an RSRQ result or to return only beams or beam pairs with results in a predetermined specified value range/i.e. representing X number of beams to be reported).

Regarding Claims 4, 15, 20, Yiu discloses: beam information of beams to be reported carried in the measurement report is ranked in a high-to-low order according to their measurement results (see page 10, the best beam pair is selected for each UE and gNodeB combination, but in alternative examples all or a subset of the Nrx*Ntx beam parings with each gNodeB may be ranked in a selection order based upon a signal quality metric. Alternatively, all 2 Nrx*Ntx beam pair combinations or a subset of those beam pair combinations considering the different pairings between each of the UE Nrx beams with respective ones of the Ntx beams of the first gNodeB 11 o and the Ntx beams of the second gNodeB 120 are considered in aggregate to perform relative rankings of beam pairs and to select one or more beam pairs as potential handover connections in the event of an existing connection experiencing a drop in signal quality).

Regarding Claims 5, 16, 21, Yiu discloses: the information of the beam to be reported comprises one of: identification information of the beam (see page 14, the measurement configuration data used to configure the UE to perform beam measurement may specify a format for the measurement results to be returned to the network, and one or more identifiers for each beam. The beam identifier may include an identifier for the encompassing cell 350 and an 20 individual TRP identifier as well as a value to discriminate between different beams corresponding to the given TRP. Alternatively, a global beam identifier may be provided which implicitly identifies an associated TRP); 

Regarding Claims 6, 17 and 22, Yiu discloses: when the measurement results of the plurality of beams include a measurement result greater than the threshold T, the information of the beam to be reported comprises the identification information of the beam (see page 14, the measurement configuration data used to configure the UE to perform beam measurement may specify a format for the measurement results to be returned to the network, and one or more identifiers for each beam. The beam identifier may include an identifier for the encompassing cell 350 and an 20 individual TRP identifier as well as a value to discriminate between different beams corresponding to the given TRP. Alternatively, a global beam identifier may be provided which implicitly identifies an associated TRP);
Yiu does not disclose details regarding: when none of measurement results of a plurality of beams is greater than the threshold T, the information of the beam to be reported comprises the identification information of the beam, the measurement result information of the beam and the indication information about whether the measurement result of the beam is greater than the threshold T;
In the same field of endeavor, Zhang discloses this limitation: see para 17, a UE may receive a signal from one or more beams that is below a threshold/i.e. representing beam measurement of none of the beams is greater than threshold, for typical allowable operation. While channel state information (CSI) and channel quality indicators (CQI) may be able to identify a primary beam or a beam with the best characteristics in such a hole zone/i.e. representing identification information of the beam, the actual throughput for the best beam may still be below an acceptable threshold/i.e. representing the measurement result information of the beam. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the beam measurement feedback Abstract Syntax Notation message recommended measurement results disclosed in Yiu, to include measurement details when none of measurement results of a plurality of beams is greater than the threshold, the information of the beam to be reported comprises the identification information of the beam, the measurement result information of the beam and the indication information about whether the measurement result of the beam is greater than the threshold T, as taught by Zhang, to provide comprehensive beam report when measurement results are not over a desired threshold, i.e. when the UE is poor coverage zone.

Regarding Claim 11, Yiu discloses a terminal, comprising: a processor, a memory and a communication bus, wherein the communication bus is configured to implement connection and communication between the processor and the memory, and the processor is configured to execute a beam measurement reporting program stored in the memory to perform a beam measurement (see Figure 7, pages 22-23, device 700 implemented as a UE), wherein the beam measurement reporting method comprises: 
receiving measurement configuration information transmitted by a base station (see Figure 5 description, page 20, at step 510, the UE obtains beam measurement configuration data from the network);  
performing beam measurement according to the measurement configuration information and determining a beam to be reported by using a beam measurement result determining threshold T carried in the measurement configuration information (see page 20, the beam measurement configuration data may specify one or more signal quality metrics to be used to select one or more beams or beam pairs based upon measurements made at the UE. For example the beam measurement configuration data may include a request to provide an RSRP result and an RSRQ result or to return only beams or beam pairs with results in a predetermined specified value range/i.e. representing threshold T, for a particular beam parameter; also see page 29, the network can configure a threshold and send it to the UE. Then the UE can report the beams which are higher than the threshold); and
reporting a measurement report to the base station, wherein the measurement report carries information of the beam to be reported (see page 21, at process element 520 the UE receives measurement request from the network and to perform a measurement event and in response to that measurement request, performs signal measurements that may be based upon measurements specified in the beam measurement configuration data. The UE sends measurement reports to the network when measurement event is triggered. The measurement report may include a selected number of best beams determined during the measurement event), 
when the measurement results of the plurality of beams include a measurement result greater than the threshold T, the information of the beam to be reported comprises the identification information of the beam (see page 18, eNodeB can configure a TRP-specific RSRP threshold and send it to the UE. Then the UE can report the beams which are higher than the RSRP threshold… a unique beam ID is introduced. Beam ID can be identified by location of the signal based on time and frequency domain); 
Yiu discloses all the above limitations, and discloses at page 20 - beam measurement feedback using measurement configuration data in the form of an Abstract Syntax Notation message specifying, for example, physical cell ID, a global cell ID and a sequence of recommended measurement results to be returned by the UE to the network.
Yiu does not disclose details regarding: when none of measurement results of a plurality of beams is greater than the threshold T, the information of the beam to be reported comprises the identification information of the beam, the measurement result information of the beam and the indication information about whether the measurement result of the beam is greater than the threshold T;
see para 17, a UE may receive a signal from one or more beams that is below a threshold/i.e. representing beam measurement of none of the beams is greater than threshold, for typical allowable operation. While channel state information (CSI) and channel quality indicators (CQI) may be able to identify a primary beam or a beam with the best characteristics in such a hole zone/i.e. representing identification information of the beam, the actual throughput for the best beam may still be below an acceptable threshold/i.e. representing the measurement result information of the beam. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the beam measurement feedback Abstract Syntax Notation message recommended measurement results disclosed in Yiu, to include measurement details when none of measurement results of a plurality of beams is greater than the threshold, the information of the beam to be reported comprises the identification information of the beam, the measurement result information of the beam and the indication information about whether the measurement result of the beam is greater than the threshold T, as taught by Zhang, to provide comprehensive beam report when measurement results are not over a desired threshold, i.e. when the UE is poor coverage zone.

Regarding Claim 12, Yiu discloses a non-transitory computer-readable storage medium, storing at least one program (see page 28), wherein the at least one 
receiving measurement configuration information transmitted by a base station (see Figure 5 description, page 20, at step 510, the UE obtains beam measurement configuration data from the network);  
performing beam measurement according to the measurement configuration information and determining a beam to be reported by using a beam measurement result determining threshold T carried in the measurement configuration information (see page 20, the beam measurement configuration data may specify one or more signal quality metrics to be used to select one or more beams or beam pairs based upon measurements made at the UE. For example the beam measurement configuration data may include a request to provide an RSRP result and an RSRQ result or to return only beams or beam pairs with results in a predetermined specified value range/i.e. representing threshold T, for a particular beam parameter; also see page 29, the network can configure a threshold and send it to the UE. Then the UE can report the beams which are higher than the threshold); and 
reporting a measurement report to the base station, wherein the measurement report carries information of the beam to be reported (see page 21, at process element 520 the UE receives measurement request from the network and to perform a measurement event and in response to that measurement request, performs signal measurements that may be based upon measurements specified in the beam measurement configuration data. The UE sends measurement reports to the network when measurement event is triggered. The measurement report may include a selected number of best beams determined during the measurement event), 
Yiu discloses all the above limitations, and discloses at page 20 - beam measurement feedback using measurement configuration data in the form of an Abstract Syntax Notation message specifying, for example, physical cell ID, a global cell ID and a sequence of recommended measurement results to be returned by the UE to the network.
Yiu does not disclose details regarding: when none of measurement results of a plurality of beams is greater than the threshold T, the information of the beam to be reported comprises the identification information of the beam, the measurement result information of the beam and the indication information about whether the measurement result of the beam is greater than the threshold T;
In the same field of endeavor, Zhang discloses this limitation: see para 17, a UE may receive a signal from one or more beams that is below a threshold/i.e. representing beam measurement of none of the beams is greater than threshold, for typical allowable operation. While channel state information (CSI) and channel quality indicators (CQI) may be able to identify a primary beam or a beam with the best characteristics in such a hole zone/i.e. representing identification information of the beam, the actual throughput for the best beam may still be below an acceptable threshold/i.e. representing the measurement result information of the beam. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the beam measurement feedback Abstract Syntax Notation message recommended measurement results disclosed in Yiu, to include measurement details when none of measurement results of a plurality of beams is greater than the threshold, the information of the beam to be reported comprises the identification information of the beam, the measurement result information of the beam and the indication information about whether the measurement result of the beam is greater than the threshold T, as taught by Zhang, to provide comprehensive beam report when measurement results are not over a desired threshold, i.e. when the UE is poor coverage zone.

Response to Arguments
Applicant's arguments filed on 8/10/2021 have been fully considered but they are not persuasive as detailed below:
On page 10, the applicant argues that: “…It is apparently that Zhang merely discloses CSI and CQI can identify a primary beam or a beam with the best characteristics, and the UE report CSI and CQI to the eNB based on the best transmission beam, one having ordinary skill in the art can be taught that choosing a beam with the best characteristics, but would not be taught that sending an indication information about whether the measurement result of the beam is greater than the threshold T. In Zhang, UE only chooses a beam with the best characteristics to send CSI and CQI, but doesn’t send the measurement result information of the beam and the indication information about the measurement result of the beam to the eNB”. 
In other words, the Applicant argues that the limitation “…when none of measurement results of a plurality of beams is greater than the threshold T, the information of the beam to be reported comprises the identification information of the beam, the measurement result information of the beam and the indication information about whether the measurement result of the beam is greater than the threshold T”, is not disclosed by either Yiu or Zhang.
The Examiner respectfully disagrees. The above limitation is disclosed by a combination of references Yiu and Zhang. 
Yiu discloses beam measurement feedback using measurement configuration data in the form of an Abstract Syntax Notation message specifying, physical cell ID, a global cell ID and a sequence of recommended measurement results to be returned by the UE to the network. In other words Yiu discloses sending a feedback from the UE to the eNodeB and any recommended measurement results for the beam may be included in the measurement feedback report.
Zhang as detailed in the rejection above discloses at para 17, the details to be included in the measurement feedback report comprising information regarding 1) the identification information of the beam; 2) the measurement result information of the beam; and 3) information about whether the measurement 
Hence the above limitation is disclosed by the combination of Yiu and Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472